Title: To James Madison from James Monroe, [ca. 26] April 1789
From: Monroe, James
To: Madison, James


Dear Sir
Fredricksburg [ca. 26] April 1789.
I was favord with yours upon my return a few days since from the districts of Staunton & Charlotte ville—which will apologize for your not hearing from me sooner. The Judges, Mrs. Monroe and our child were of the party, so that you will readily suppose there was some variety in the entertainment. The arrangment of the business of the genl. court, into the districts, having not been accomplish’d, there was nothing to do of a civil nature, & of a criminal only at Charlotteville, where one was condemn’d & another acquitted of a charge of horse steeling.
We are happy to find that both branches of the legislature have formd a house; that the President & vice president are summond to fill the Executive department, and flatter ourselves that the government will immediately commence its operations.
The letter address’d to Mr. Jefferson was not enclos’d to you, but committed without a cover to the fortune of the post office. I mention’d I had detain’d it some days under expectation of seeing you, & apprehending you had pass’d on had forwarded it thus. Not knowing what wod. be its fate under these circumstances, in the genl. post office, I requested yr. attention to it. I shall however very shortly forward another to yr. care, as likewise one to Mr. Mezzai.
Our lottery will be drawn on wednesday next. I have mark’d for you the following tickets—no. 607. 608. 609. 610. I wish you success. Our best wishes to our friends in B-way. Inform them when you meet that we are in health—sincerely I am yr. friend & servant
Jas. Monroe
